Mayes, O. J.,
delivered the following concurring opinion.
The principal contention in this case arises out of the alleged unconstitutionality of chapter 41 of the Acts of 1898 and chapter 124 of the Acts of 1904. If the above acts violate section 211 of the Constitution, as is claimed by appellee, then it follows that section 4702 of the Code of 1906, and chapter 220 of the Acts of 1910 must also be declared unconstitutional, as all these acts are practically the same. Before discussing these several acts, it may be well to set out the provisions of section 211 of the Constitution, since that section is the section which it is claimed is violated by the acts in question. It is there provided that: *386“The legislature shall enact such laws as may be necessary to ascertain the true condition of the title to the sixteenth section lands in this state, * * * and shall provide that the sixteenth section lands reserved for the support of township schools shall not be sold, nor shall they be leased for a longer term than ten years for a gross sum; but the legislature may provide for the lease of any of said lands for a term not exceeding twenty-five years for a ground rental, payable annually; and, in ease of uncleared lands, may lease them for such short terms as may be deemed proper in consideration of the improvement thereof,” etc.
Before proceeding to discuss the acts in question, there are several prominent and undoubted purposes sought to be accomplished by this section of the Constitution to which I desire to call especial attention. While it is plain that it is the purpose of the Constitution to forever retain the title to these lands in tire trustees, for the use and benefit of the schools, it is also plain that the section contemplated that tírese lands should be made revenue-bearing, so as to be a benefit to the schools. If the lands were to remain unimproved and unused, it would bar and defeat the very purpose of their donation. After providing that the lands should not be sold, this same section outlines a scheme to be pursued for the improvement of these lands and their utilization; the very scheme outlined by it necessitating the removal of tire timber therefrom, in order to accomplish its purpose and to obtain a revenue therefrom. The section provides for the leasing of both the cleared and the uncleared lands. In the case of Moss Point Lumber Co. v. Harrison County, 89 Miss. 448, 42 South. 290, 873, we held that the lessees of these lands had the right to clear the lands and remove timber therefrom, and the Constitution contemplates and directs that this very thing be done.
I now come to a discussion of the acts in question as applied *387to this section, keeping in mind always that the effectuation of the scheme directed by the Constitution for the utilization of these lands compels the removal of the timber. The first act was passed in 1898, and is chapter 41, p. 62. That act empowered the board of supervisors “to sell the merchantable pine timber and wood on such lands, or to lease said lands for turpentine purposes for a term not exceeding, one year.” The next act was passed in 1904, and is practically the same as the act of 1898, except a little broader. This last act empowers the board of supervisors “to sell the merchantable timber of any and all varieties, and wood on such land, or to lease for a'term Of not exceeding three year's said lands for turpentine purposes, or pasture purposes for a term not exceeding one year.” The next act was placed in the Code of 1906, becoming section 4702, and is identical in its language with the act of 1904. The next act was passed by the legislature of 1910, being chapter 220, p. 220, and is practically the same as the former acts, but a little broader, in that this last act also authorizes the sale of gravel and acid iron earth.
It may not be amiss to note the fact that the distinguished commission, consisting of former Chief Justice Whitfield, Thos. C. Catchings, and W. H. Hardy, appointed under chapter 100, Acts 1904, “to revise, arrange, and classify all the statute laws of this state into one Code,” adopted and approved the acts under discussion in the very .language that they are now found in the same. This is shown -by .section 4150a of their report to legislature, called the “Dummy Code,” which contains the laws recommended by them to the legislature of 1906 for passage, and, as indicated above, this section was passed. In the concurring opinion of Chief Justice Whitfield in the case of Moss Point Lumber Co. v. Harrison County, 89 Miss. 448, 540, 42 South. 873, the constitutionality of these acts is again recognized by him. It is there .stated by him that, *388“if sales of timber are best in some cases, let tbe legislature-authorize tbe sale, as it did by tbe act of 1904.” Of course, I use- the above as illustrative of tbe view that tbe legislature and the court bad of tbe constitutionality of these laws from the-time they were passed until tbe institution of this suit.
Our court has always held that all doubts or uncertainties arising either from the language of the Constitution or the act must be resolved in favor of the validity of the act, and the court will only assume to declare it void in case of a clear conflict with the Constitution. the duty of the .court is to so construe the acts of the legislature as to uphold their constitutionality and validity if it can be reasonably done, and if their construction is doubtful the doubt will be resolved in favor of the law. State v. Henry, 87 Miss. 125, 40 South. 152, 5 L. R. A. (N. S.) 340; Beck v. Allen, 58 Miss. 143; Burnham v. Sumner, 50 Miss. 517; Virden v. Bowers, 55 Miss. 1; People v. McBride, 234 Ill. 146, 84 N. E. 865, 123 Am. St. Rep. 82; Hart v. State, 87 Miss. 177, 39 South. 523, 112 Am. St. Rep. 437. It is my judgment that these acts of the legislature but answer the command made on it by section 211 of the Constitution, and provide for the utilization of that which constitutes the possible-revenue of the land. the timber must be destroyed in order to carry out the constitutional scheme and instead of leaving it standing on the land, to be utilized or destroyed by the lessees, the legislature but planned a method to conserve all values in the land for the use of the schools.
If the contention of appellee in this case be correct, let us see what the result would be. Take, first, a tract of land that could not be leased, because not susceptible of cultivation, but still well' timbered. If the legislature bad no power to authorize the sale of the timber, land so situated would be of no use to the schools whatever, and the timber must be left to stand, subject to the ravages of the storm, the forest fires, and the depredator. It *389•could never be used, and its value must be lost, though the title to the soil is to remain in the trustees forever, and the removal of one growth of timber would be supplied in time by another, thus creating successive crops and continued revenue. Can it be supposed that so intelligent a body of men as composed our last convention involved themselves in such folly ? The whole section of the Constitution shows that it contemplates the use of the lands for the purpose of revenue, and does not contemplate stifling and defeating the very object of the donation of the lands for school purposes, which was to obtain revenue therefrom.
Again, let us take another illustration. Suppose a fertile tract of land, well timbered and desirable for agricultural purposes, the rental value of which, when put in cultivation, would produce a good annual revenue. The board of supervisors desire to- utilize this land and have it put in cultivation. If they cannot sell the timber, thus getting its value, they must let the land stand in its natural state, unimproved, or they must lose the value of the timber by leasing the land and permitting the timber to be destroyed by the lessee in clearing the land. The contention of appellee resolves itself into this simple proposition, and that is: The trustees must submit to the destruction of the trees, the natural yield of the soil, if the school lands are to do the schools any good, or they must refuse to lease at all, and leave the lands useless for the purpose for which they are intended. To uphold the construction as contended for by appellee involves a conviction of the constitutional convention of folly in their dealing with these lands.
Soon after the adoption of the Constitution the legislature placed this construction on same. In fact, four different and successive legislative assemblies have placed the same construction on the Constitution, and whatever force may be gathered from legislative construction is entitled to great weight .here. It will not do to close one’s eyes to the whole of section 211, and *390its objects, and to say, because the section in question says that the “sixteenth section lands” shall not be sold, and because this court has held that in some instances “land” includes trees, it therefore follows that the term here is also meant to include trees. In arriving at the sense in which the word “land” is used in section 211, the whole section and its purposes are to be. taken into consideration. It is quite true that this court has held that the term “lands” includes trees. See case of Harrell v. Miller, 35 Miss. 700, 72 Am. Dec. 154; McKenzie v. Shows, 70 Miss. 388, 12 South. 336, 35 Am. St. Rep. 654; Nelson v. Lawson, 71 Miss. 819, 15 South. 798; Walton v. Lowrey, 74 Miss. 484, 21 South. 243; Fox v. Lumber Co., 80 Miss. 1, 31 South. 583; Butterfield Lumber Co. v. Guy, 92 Miss. 361, 46 South. 78, 15 L. R. A. (N. S.) 1123, 131 Am. St. Rep. 540. Ordinarily this is true, and in the cases in which this has been held there can be no doubt as to the correctness of the court’s holding. An inspection of the various cases cited above, however, shows that the question usually arose in a controversy as to the application of the statute of frauds in making a conveyance of same, or upon a contest growing out of a homestead right, or upon a question of taxation, where the trees were owned by one person and the soil by another.
In all of the above caséis it was, and it should have been, the policy of the law to give the broadest significance to the use of the term “land.” There would be no reason to depart from this construction, even in applying it to section 211 of the Constitution, if it was not apparent that it was the purpose of the section to use it in its more restricted sense. The term “land” has no such significance in the law — no such fixed and unvarying meaning as that it cannot be changed by constitutional provision or legislative enactment. I am satisfied that the Constitution dealt with the title to the soil only. It prohibited any enactment of any law by the legislature that had for its purpose *391the divestiture of title to these lands, and this alone constituted the only limitation that it was ever designed to place on the authority of the legislature to obtain revenue from these lands. Of course, the time in which leases may run is also limited; but we are not considering that feature of the Constitution.